DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
Response to Arguments
Applicant's arguments in the Response filed August 17, 2022 (herein “Response”) have been fully considered but they are not persuasive. Applicant requests that the rejections held under 35 U.S.C. 112 be held in abeyance until “other concerns regarding the written description are resolved,” and yet, do not provide a substantive traversal or response to the outstanding 35 U.S.C. 112(a) written description, and 35 U.S.C. 112(b) indefiniteness rejections.  Accordingly, the rejections are maintained. To be clear, every pending claim is rejected under 35 U.S.C. 112(a) written description, and remains rejected in the present action. Further, the arguments presented in the Response are directed towards the subject matter that has been indicated as lacking written description support both in the non-provisional application as well as lacking support in the priority provisional. That is, Applicant has not shown that the inventor had possession of the invention at the time of filing of either the priority provisional or the non-provisional application, and, amendments made in the prosecution history of this Application constitute new matter. To be clear, the pending claims cannot be allowed until the written description and indefiniteness rejections are overcome, regardless of whatever prior art rejections are also outstanding.
Applicant's arguments filed in the Response regarding the rejection of the pending claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.
First, Applicant argues on pages 10-11 that Choi does not teach the limitations of “the information about the polling data stream comprising at least one of: a transmit power level, ... quality of service data, ...timing data.” Choi was cited in the Final Action dated February 16, 2022 for teaching this limitation. Applicant contends that Choi does not teach these limitations because the channel measurements of Choi (information) are made by STAs in connection with transmissions “other than the AP.” However, section 3.5.1 of Choi teaches that a channel measurement request frame (which is a type of polling stream sent to the station) is received, and acknowledged by a QoS (quality of service) CF-ACK. Therefore, Choi teaches that information (the acknowledgement) about the polling stream (channel measurement request frame) comprises at least quality of service data. 
Lastly, Applicant argues on pages 11-12 that Choi does not teach the limitations of claim 16 of “calculated by the first client device describing an aspect of, and calculated by the second client device describing an aspect of,” however, at least section 3.5.1 of Choi teaches that multiple client devices are sent requests via a channel measurement request frame (polling data stream), requesting measurement of specific frequency channel(s). Choi does not teach (as Applicant contends) that the station is requested to measure a channels other than the one the AP communicates with stations. Rather, Choi discloses in section 3.1.1 that the stations perform channel measurement per the channel measurement request frames, in order for the AP to select the best channel to run its networking operations with stations (BSS – basic service set). Therefore, the AP is requesting measurement of channels that it is considering for communication. Therefore, Choi teaches the claimed “calculated by the first client device describing an aspect of, and calculated by the second client device describing an aspect of,” as in claim 16.
Therefore, in view of the above remarks, while all of Applicants arguments have been fully considered, they are not persuasive and the 35 USC 103 rejection against the claims is maintained.

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 16, and claims 5-6, 10, 20-21, 25, and 31-38 and 40-55 which are depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention Specifically, claims 1 and 16 at least include: “a polling data stream for transmission to the first and second client devices,” however, the Specification lacks any description of “a polling data stream.” Rather, the originally filed Specification sets forth in paras. [0192]-[0195], for example, that the transmission to the first and second client device for which first and second feedback information is ultimately received is a directed communication beam as an electromagnetic signal. However, there is no disclosure provided regarding transmission of a polling data stream.  Nor was transmission of a polling data stream, and limitations thereof originally claimed in the present application, therefore these limitations are also directed towards new matter. MPEP 2163(I)(B).  Moreover, the record does not reflect any fact finding of any support from the priority provisional that would be able to be incorporated into the present Specification to provide support for the limitations as claimed.
Accordingly, as there is no disclosure regarding transmission of a polling data stream, there is also no written description support for the limitations in claim 16 “the first feedback information comprising information calculated by the first client device describing an aspect of the polling data stream” and “the second feedback information comprising information calculated by the second client device describing an aspect of the polling data stream as received by the second client device,” or the limitations in claim 1 reciting “the first feedback information ... comprising information about the polling data stream as detected by the first client device, the information about the polling data stream comprising at least one of: a transmit power level, an antenna direction, quality of service data, a signal to noise ratio, a phase value, a frequency value, timing data, or an index to a routing table” and “the second feedback information ... comprising information about the polling data stream.”
Claims 1 and 16, and claims 5-6, 10, 20-21, 25, 31-38, and 40-55 which are depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically, the claimed “and a polling data stream for transmission to the first and second client devices,” is unclear and indefinite as there is no support for this limitation in the Specification from which a broadest reasonable interpretation could have been drawn, and the scope for this limitation cannot be determined by one having ordinary skill in the art. Accordingly, the claimed “and a polling data stream for transmission to the first and second client devices,” and further limitations drawing antecedent basis therefrom, are unclear and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16, 38, 51 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barratt et al., (US 6,982,968 B1, herein “Barratt”) in view of Bellofiore et al., "Smart antenna system analysis, integration and performance for mobile ad-hoc networks (MANETs)," in IEEE Transactions on Antennas and Propagation, vol. 50, no. 5, pp. 571-581, May 2002 (herein “Bellofiore NPL”) further in view of Choi et al., “Transmitter Power Control (TPC) and Dynamic Frequency Selection (DFS) Joint Proposal for 802.11h WLAN,” IEEE 802.11-01/169r2, May 2001 (herein “Choi NPL”).
Regarding claim 1, Barratt teaches a data-communications networking apparatus for a wireless network, comprising (Barratt figs. 1 and 2A, col. 3, lines 62-67, and col. 4, lines 11-12, base station 102 which is part of a wireless communication system coupled to a data and/or voice network): 
a processor (Barratt fig. 2A, col. 4, lines 23-24, 31-36 and 61-67, spatial processor 208 and control computer 210, processor coupled to downlink transmission unit) configured to generate a first data stream for transmission to a first client device and a second data stream for transmission to a second client device (Barratt col. 4, lines 31-35 and 61-67, col. 25, lines 35-45, uplink and downlink (transmission) smart antenna processing and control are achieved by the processors 208 and 210, where downlink data is transmitted on a downlink channel to an associated user terminal, where data traffic is scheduled into respective periods corresponding to respective user terminals (five user terminals given in the example, thus at least a first and second data stream for first and second user terminals)), and a polling data stream for transmission to the first and second client devices (Barratt col. 24, line 65 – col. 25, line 15, col. 25, lines 35-45, fig. 5B, five forward polling periods where base station is scheduled for data transfer using a forward polling to at least five active user terminals (thus at least a respective forward polling data transfer to a first and second user terminal (client devices))); 
a transceiver operatively coupled to the processor (Barratt fig. 2A, col. 4, lines 19-23), the transceiver configured for wireless communication with the first client device and with the second client device (Barratt fig. 1, col. 4, lines 1-4, base station conducts bi-directional communication with user terminals 105, 106, 107 and 108 (including at least a first and second client device)); and 
an adaptive array antenna operatively coupled to the transceiver (Barratt fig. 2A, col. 4, lines 16-24, adaptive array antenna system  203, as shown, connected transmitter/receivers 206 in the base station); 
wherein one or more of the processor, transceiver, or adaptive array antenna are configured to (Barratt cols. 25-26, transmission timing and processing of the base station): 
transmit a polling transmission comprising the polling data stream (Barratt fig. 5B, col. 25, lines 35-48, forward polling periods are included in the transmission timing diagram, where the base station transmits downlink polling signals in the forward polling periods); 
receive a first reply transmission from the first client device in response to the polling transmission (Barratt col. 25, lines 46-58,  base station receives responses to the forward polling signal from the respective active user terminals (of which there are five in the example, so at least a first and second response from first and second user terminals)), the first reply transmission comprising a first feedback information, the first feedback information acknowledging successful reception of the polling data stream and also comprising information about the polling data stream as detected by the first client device (Barratt col. 25, lines 58-60, responses are used to determine a downlink processing strategy for the smart antenna system, where col. 19, line 29 – col. 20, line 13 teaches the response from the user terminal as an acknowledgement acknowledging reception as well as comprising information of successful reception at the user terminal (as detected by the first client device) of the downlink polling signal (about the polling data stream) from the base station); 
receive a second reply transmission from the second client device in response to the polling transmission (Barratt col. 25, lines 46-58,  base station receives responses to the forward polling signal from the respective active user terminals (of which there are five in the example, so at least a first and second response from first and second user terminals)), the second reply transmission comprising a second feedback information, the second feedback information acknowledging successful reception of the polling data stream and also comprising information about the polling data stream as detected by the second client device (Barratt col. 25, lines 58-60, responses are used to determine a downlink processing strategy for the smart antenna system, where col. 19, line 29 – col. 20, line 13 teaches the response from the user terminal as an acknowledgement acknowledging reception of the polling stream as well as the reception being successful (information) reception at the user terminal (as detected by the second client device) of the downlink polling signal (about the polling data stream) from the base station); 
transmit the first data stream and the second data stream within one or more spatially distributed patterns of electromagnetic signals (Barratt col. 10, line 53 – col. 11, line , and col. 13, line 61-67, base station transmits simultaneously data to associated co-channel user terminals (first and second data streams) using the downlink smart antenna processing strategy which includes downlink spatial processing weighting parameters are determined to achieve any desirable radiation pattern (spatially distributed pattern of electromagnetic signals))); and 
transmit the first data stream and the second data stream at least partly simultaneously (Barratt col. 10, lines 53-62, using the determined downlink smart antenna processing strategy, the smart antenna system transmits simultaneously data to its associated co-channel user terminals (thus a first and second data stream) while mitigating interference); 
Barratt does not teach local area.
While Barratt does disclose beamforming, and determining a direction of arrival for received signals at a base station (see col. 14, lines 1-3), Barratt does not explicitly teach calculate a first position of the first client device relative to the adaptive array antenna and a second position of the second client device relative to the adaptive array antenna based upon the first reply transmission and the second reply transmission;  determine settings for a first electromagnetic signal pattern to exhibit a first transmission peak relative to the adaptive array antenna based on the first feedback information and the second feedback information; determine settings for a second electromagnetic signal pattern to exhibit a first transmission null at a particular location relative to the adaptive array antenna, such that the first and second electromagnetic signal patterns enhance signal power associated with the first transmission peak and reduce interference at the particular location.
Barratt further does not explicitly teach wherein the first transmission peak is directed toward the first position.
Barratt still further does not explicitly teach the information about the polling data stream comprising at least one of: a transmit power level, an antenna direction, quality of service data, a signal to noise ratio, a phase value, a frequency value, timing data, or an index to a routing table.
Bellofiore NPL teaches local area (Bellofiore NPL page 580, disclosure covers a channel access protocol for MANETs employing smart antennas, the protocol based on a IEEE 802.11 protocol for WLANs (local area networks)).
Bellofiore NPL further teaches calculate a first position of the first client device relative to the adaptive array antenna  and a second position of the second client device relative to the adaptive array antenna based upon the first reply transmission and the second reply transmission (Bellofiore NPL pages 573-574, section III, DOA algorithm receives impinged signals (first and second reply transmission) from all directions and determines the directions of the signals (position relative to adaptive array antenna) based on the time delays from the antenna array using equation 2);  determine settings for a first electromagnetic signal pattern to exhibit a first transmission peak relative to the adaptive array antenna based on the first feedback information and the second feedback information (Bellofiore NPL pages 573-574, section III, direction information is supplied to the beamformer to orient the maximum of radiation pattern (first transmission peak) toward the SOI (signal of interest)); determine settings for a second electromagnetic signal pattern to exhibit a first transmission null at a particular location relative to the adaptive array antenna (Bellofiore NPL pages 573-574, section III, direction information is supplied to the beamformer to place a null pattern (first transmission null) toward the interference), such that the first and second electromagnetic signal patterns enhance signal power associated with the first transmission peak and reduce interference at the particular location (Bellofiore NPL pages 573-574, section III, beamformer is configured with direction of maximum radiation power towards the SOI and a null towards the SNOIs (see section III(B)), to achieve a desired signal-to-noise ratio (enhance power / reduce interference directionally)).
Bellofiore NPL further teaches wherein the first transmission peak is directed toward the first position (Bellofiore NPL page 574, section III(B), complex weights in the adaptive algorithm for the adaptive beamforming directs the maximum radiation (first transmission peak) of the antenna pattern toward the SOI (signal of interest – which comes from a desired station (first position))).
Choi NPL teaches the information about the polling data stream comprising at least one of: a transmit power level, an antenna direction, quality of service data, a signal to noise ratio, a phase value, a frequency value, timing data, or an index to a routing table (Choi NPL sections 3.1.1, 3.5.1, 3.5.6.2-3.5.6.3, access point (AP) requests channel measurement from a station after each beacon initiating a CFP (thus a polling data stream sent to the station) via a channel measurement request frame, which is acknowledged via a QoS (quality of service) CF-ACK, and as well, the channel measurement report frame sent back to the AP including measurement duration (timing data), and power level adjustment (transmit power level)).
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Further, taking the teachings of Barratt and Choi NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the station transmissions back to an AP with various information as disclosed in Choi NPL at least because doing so would allow for improving radio link conditions of 802.11 WLAN by adjusting transmission power settings and being able to select the best operating channel (see Choi NPL, section 1, page 1).
Regarding claim 54, Barratt teaches wherein the information about the polling data stream as detected by the first client device comprises one or more determinations made by the first client device concerning the polling transmission as detected by the first client device (Barratt col. 19, lines 29-59, acknowledgement is fed back to the base station from the user terminal to indicate successful reception of the signal (thus user terminal determines successful reception) from the base station to the user terminal, where col. 25, lines 35-57 teaches that user terminals send responses to the base station for downlink polling signals sent from the base station to the user terminals).
Regarding claim 16, Barratt teaches a data-communications networking apparatus for a wireless network, comprising (Barratt figs. 1 and 2A, col. 3, lines 62-67, and col. 4, lines 11-12, base station 102 which is part of a wireless communication system coupled to a data and/or voice network): 
a processor (Barratt fig. 2A, col. 4, lines 23-24, 31-36 and 61-67, spatial processor 208 and control computer 210, processor coupled to downlink transmission unit) configured to generate a first data stream for transmission to a first client device; and a second data stream for transmission to a second client device (Barratt col. 4, lines 31-35 and 61-67, col. 25, lines 35-45, uplink and downlink (transmission) smart antenna processing and control are achieved by the processors 208 and 210, where downlink data is transmitted on a downlink channel to an associated user terminal, where data traffic is scheduled into respective periods corresponding to respective user terminals (five user terminals given in the example, thus at least a first and second data stream for first and second user terminals)), and a polling data stream for transmission to the first and second client devices (Barratt col. 24, line 65 – col. 25, line 15, col. 25, lines 35-45, fig. 5B, five forward polling periods where base station is scheduled for data transfer using a forward polling to at least five active user terminals (thus at least a respective forward polling data transfer to a first and second user terminal (client devices))); 
a transceiver operatively coupled to the processor (Barratt fig. 2A, col. 4, lines 19-23), the transceiver configured for wireless communication with the first client device and with the second client device (Barratt fig. 1, col. 4, lines 1-4, base station conducts bi-directional communication with user terminals 105, 106, 107 and 108 (including at least a first and second client device)); and 
an adaptive array antenna operatively coupled to the transceiver (Barratt fig. 2A, col. 4, lines 16-24, adaptive array antenna system  203, as shown, connected transmitter/receivers 206 in the base station); 
wherein one or more of the processor, transceiver, or adaptive array antenna are configured to (Barratt cols. 25-26, transmission timing and processing of the base station): 
transmit a polling transmission comprising the polling data stream (Barratt fig. 5B, col. 25, lines 35-48, forward polling periods are included in the transmission timing diagram, where the base station transmits downlink polling signals in the forward polling periods); 
receive a first feedback information from the first client device (Barratt col. 25, lines 46-58,  base station receives responses to the forward polling signal from the respective active user terminals (of which there are five in the example, so at least a first and second response from first and second user terminals)), the first feedback information comprising information about the polling data stream as received by the first client device (Barratt col. 25, lines 58-60, responses are used to determine a downlink processing strategy for the smart antenna system, where col. 19, line 53 – col. 20, line 13 teaches the response from the user terminal as an acknowledgement (information) of successful reception at the user terminal (as received by the first client device) of the downlink polling signal (about the polling data stream) from the base station); 
receive a second feedback information from the second client device (Barratt col. 25, lines 46-58,  base station receives responses to the forward polling signal from the respective active user terminals (of which there are five in the example, so at least a first and second response from first and second user terminals)), the second feedback information comprising information about the polling data stream as received by the second client device (Barratt col. 25, lines 58-60, responses are used to determine a downlink processing strategy for the smart antenna system, where col. 19, line 53 – col. 20, line 13 teaches the response from the user terminal as an acknowledgement (information) of successful reception at the user terminal (as received by the second client device) of the downlink polling signal (about the polling data stream) from the base station); 
transmit the first data stream to the first client device within one or more spatially distributed patterns of electromagnetic signals (Barratt col. 10, line 53 – col. 11, line , and col. 13, line 61-67, base station transmits simultaneously data to associated co-channel user terminals (first and second data streams) using the downlink smart antenna processing strategy which includes downlink spatial processing weighting parameters are determined to achieve any desirable radiation pattern (spatially distributed pattern of electromagnetic signals))); 
transmit the second data stream to the second client device within one or more spatially distributed patterns of electromagnetic signals (Barratt col. 10, line 53 – col. 11, line , and col. 13, line 61-67, base station transmits simultaneously data to associated co-channel user terminals (first and second data streams) using the downlink smart antenna processing strategy which includes downlink spatial processing weighting parameters are determined to achieve any desirable radiation pattern (spatially distributed pattern of electromagnetic signals))); and 
transmit the first data stream and the second data stream at least partly simultaneously (Barratt col. 10, lines 53-62, using the determined downlink smart antenna processing strategy, the smart antenna system transmits simultaneously data to its associated co-channel user terminals (thus a first and second data stream) while mitigating interference); 
Barratt does not teach local area.
While Barratt does disclose beamforming, and determining a direction of arrival for received signals at a base station (see col. 14, lines 1-3), Barratt does not explicitly teach calculate a location of the first client device relative to the adaptive array antenna and a location of the second client device relative to the adaptive array antenna using the first feedback information and the second feedback information;  determine settings for a first electromagnetic signal pattern to exhibit a first transmission peak based on the location of the first client device; determine settings for the first electromagnetic signal pattern to exhibit a first transmission null at a particular location, such that the first electromagnetic signal pattern enhances signal power associated with the first transmission peak and reduces interference at the particular location.
Barratt further does not explicitly teach wherein the first transmission peak is directed toward a location of the first client device.
Barratt also does not explicitly teach calculated by the first client device describing an aspect of, or calculated by the second client device describing an aspect of.
Bellofiore NPL teaches local area (Bellofiore NPL page 580, disclosure covers a channel access protocol for MANETs employing smart antennas, the protocol based on a IEEE 802.11 protocol for WLANs (local area networks)).
Bellofiore NPL further teaches calculate a location of the first client device relative to the adaptive array antenna and a location of the second client device relative to the adaptive array antenna using the first feedback information and the second feedback information (Bellofiore NPL pages 573-574, section III, DOA algorithm receives impinged signals (first and second feedback information) from all directions and determines the directions of the signals (location relative to adaptive array antenna) based on the time delays from the antenna array using equation 2);  determine settings for a first electromagnetic signal pattern to exhibit a first transmission peak based on the location of the first client device (Bellofiore NPL pages 573-574, section III, direction information is supplied to the beamformer to orient the maximum of radiation pattern (first transmission peak) toward the SOI (signal of interest) which will be a location of a device of interest (first client device)); determine settings for the first electromagnetic signal pattern to exhibit a first transmission null at a particular location (Bellofiore NPL pages 573-574, section III, direction information is supplied to the beamformer to place a null pattern (first transmission null) toward the interference), such that the first electromagnetic signal pattern enhances signal power associated with the first transmission peak and reduces interference at the particular location (Bellofiore NPL pages 573-574, section III, beamformer is configured with direction of maximum radiation power towards the SOI and a null towards the SNOIs (see section III(B)), to achieve a desired signal-to-noise ratio (enhance power / reduce interference directionally)).
Bellofiore NPL further teaches wherein the first transmission peak is directed toward a location of the first client device (Bellofiore NPL page 574, section III(B), complex weights in the adaptive algorithm for the adaptive beamforming directs the maximum radiation (first transmission peak) of the antenna pattern toward the SOI (signal of interest – which comes from a desired station (first position))).
Choi NPL teaches calculated by the first client device describing an aspect of, and calculated by the second client device describing an aspect of (Choi NPL sections 3.1.1, 3.5.1, 3.5.6.2-3.5.6.3, access point (AP) requests channel measurement from multiple stations (thus  first client and second client devices) after each beacon initiating a CFP (thus a polling data stream sent to the station) via a channel measurement request frame, the channel measurement report frame sent back to the AP including power level adjustment which is copied from “Power Level Adjustment” information element in the beacon, which was received from the current AP most recently before the channel measurement (thus an aspect of the beacon (polling) signal sent), and where the station determines a received signal strength and reports this back as well (calculated))
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Further, taking the teachings of Barratt and Choi NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the station transmissions back to an AP with various information as disclosed in Choi NPL at least because doing so would allow for improving radio link conditions of 802.11 WLAN by adjusting transmission power settings and being able to select the best operating channel (see Choi NPL, section 1, page 1).
Regarding claim 38, Barratt does not explicitly teach the limitations of claim 38.
Choi NPL teaches wherein the second feedback information comprises at least one of: a second transmit power level, a second antenna direction, second quality of service data, a second signal to noise ratio, a second phase value, a second frequency value, second timing data, or a second index to a second routing table (Choi NPL sections 3.1.1, 3.5.1, 3.5.6.2-3.5.6.3, access point (AP) requests channel measurement from stations (thus including a second feedback thereto when the AP requests from multiple stations) after each beacon initiating a CFP (thus a polling data stream sent to the station) via a channel measurement request frame, which is acknowledged via a QoS (quality of service) CF-ACK, and as well, the channel measurement report frame sent back to the AP including measurement duration (timing data), and power level adjustment (transmit power level)).
Further, taking the teachings of Barratt and Choi NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the station transmissions back to an AP with various information as disclosed in Choi NPL at least because doing so would allow for improving radio link conditions of 802.11 WLAN by adjusting transmission power settings and being able to select the best operating channel (see Choi NPL, section 1, page 1).
Regarding claim 51, Barratt does not explicitly teach the limitations of claim 51.
Choi NPL teaches wherein the first feedback information comprises at least one of: a transmit power level, an antenna direction, quality of service data, a signal to noise ratio, a phase value, a frequency value, timing data, or an index to a routing table (Choi NPL sections 3.1.1, 3.5.1, 3.5.6.2-3.5.6.3, access point (AP) requests channel measurement from stations after each beacon initiating a CFP (thus a polling data stream sent to the station) via a channel measurement request frame, which is acknowledged via a QoS (quality of service) CF-ACK, and as well, the channel measurement report frame sent back to the AP including measurement duration (timing data), and power level adjustment (transmit power level)).
Further, taking the teachings of Barratt and Choi NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the station transmissions back to an AP with various information as disclosed in Choi NPL at least because doing so would allow for improving radio link conditions of 802.11 WLAN by adjusting transmission power settings and being able to select the best operating channel (see Choi NPL, section 1, page 1).
Claims 5, 6, 10, 20-21, 25, 31-37, 40-42, 44-50 and 52-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barratt in view of Bellofiore NPL in view of Choi NPL, as set forth above regarding claims 1 and 16 from which 5, 6, 10, 20-21, 25, 31-37, 40-42, 44-50 and 52-53 depend from further in view of Lal et al., "A novel MAC layer protocol for space division multiple access in wireless ad hoc networks," Proceedings. Eleventh International Conference on Computer Communications and Networks, Miami, FL, USA, 2002, pp. 614-619 (herein “Lal NPL”).
Regarding claim 5, Barratt modified by Bellofiore NPL teaches wherein one or more of the processor, transceiver, or adaptive array antenna are further configured to (Barratt cols. 25-26, transmission timing and processing of the base station).
Barratt does not explicitly teach determine settings for a third electromagnetic signal pattern to exhibit a second transmission peak based on the first feedback information and the second feedback information.
Bellofiore NPL teaches determine settings for a electromagnetic signal pattern to exhibit a transmission peak (Bellofiore NPL pages 573-574, section III, direction information is supplied to the beamformer to orient the maximum of radiation pattern (first transmission peak) toward the SOI (signal of interest)) based on the first feedback information and the second feedback information (Bellofiore NPL pages 573-574, section III, DOA algorithm receives impinged signals (first and second reply transmission) from all directions and determines the directions of the signals (position relative to adaptive array antenna) based on the time delays from the antenna array using equation 2).
Lal NPL teaches determine settings a third electromagnetic signal pattern to exhibit a second transmission peak (Lal NPL page 616, section A, multiple directional beams are formed and transmitted towards nodes that are desired to communicate with).
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Further, taking the teachings of modified Barratt and Lal NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Lal NPL at least because doing so enhance throughput (see Lal NPL page 619 section V).
Regarding claim 6, Barratt does not explicitly teach the limitations of claim 6.
Lal NPL teaches wherein the second transmission peak is directed towards a location of the second client device relative to the adaptive array antenna (Lal NPL fig. 6, pages 615-616, directed transmission beams (including second transmission peak) is transmitted directionally towards the intended transmitters, which the beams are all relative to the smart antenna array of node R, as shown, since R is the source of the transmitted beams).
Therefore, taking the teachings of modified Barratt and Lal NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Lal NPL at least because doing so enhance throughput (see Lal NPL page 619 section V).
Regarding claim 10, Barratt does not explicitly teach the limitations of claim 10.
Lal NPL teaches wherein the particular location relative to the adaptive array antenna is a location of the second client (Lal NPL fig. 6, pages 615-616, directed transmission beams is transmitted directionally towards the intended transmitters, where fig. 6 illustrates the direction being towards the location of a node A, B, or C).
Therefore, taking the teachings of modified Barratt and Lal NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Lal NPL at least because doing so enhance throughput (see Lal NPL page 619 section V).
Regarding claim 31, Barratt modified by Bellofiore NPL teaches wherein one or more of the processor, transceiver, or adaptive array antenna are further configured to (Barratt cols. 25-26, transmission timing and processing of the base station).
Barratt further teaches based on a third feedback information received from a third client device (Barratt col. 25, lines 46-58,  base station receives responses to the forward polling signal from the respective active user terminals (of which there are five in the example, so at least a third response (feedback information) from a third user terminal), where col. 25, lines 58-60 teaches responses are used to determine a downlink processing strategy for the smart antenna system, and where col. 14, lines 1-3 teach this can include beamforming configuration).
Barratt does not explicitly teach determine settings for a third electromagnetic signal pattern, based on the location of the first client device and the location of the second client device.
Bellofiore NPL teaches determine settings for an electromagnetic signal pattern (Bellofiore NPL pages 573-574, section III, direction information is supplied to the beamformer to orient the maximum of radiation pattern (first transmission peak) toward the SOI (signal of interest)) based on the location of the first client device and the location of the second client device (Bellofiore NPL pages 573-574, section III, DOA algorithm receives impinged signals (first and second reply transmission) from all directions and determines the directions of the signals (position relative to adaptive array antenna) based on the time delays from the antenna array using equation 2).
Lal NPL teaches determine settings a third electromagnetic signal pattern (Lal NPL page 616, section A, multiple directional beams are formed and transmitted towards nodes that are desired to communicate with).
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Further, taking the teachings of modified Barratt and Lal NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Lal NPL at least because doing so enhance throughput (see Lal NPL page 619 section V).
Regarding claim 32, Barratt does not explicitly teach the limitations of claim 32.
Lal NPL teaches wherein the third electromagnetic signal pattern exhibits a third transmission peak (Lal NPL page 616, fig. 6, as shown, directional transmission beams (peak) in at least three directions towards three different nodes).
Therefore, taking the teachings of modified Barratt and Lal NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Lal NPL at least because doing so enhance throughput (see Lal NPL page 619 section V).
Regarding claim 33, Barratt does not explicitly teach the limitations of claim 33.
Bellofiore NPL teaches wherein the third electromagnetic signal pattern exhibits a second transmission null (Bellofiore NPL pages 573-574, nulls are placed towards SNOIs (interference signals), thus multiple nulls, and at least a second null).
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Regarding claim 34, Barratt does not explicitly teach the limitations of claim 34.
Lal NPL teaches wherein the third transmission peak is directed towards a location of the third client device (Lal NPL page 616, fig. 6, multiple transmission beams are transmitted, including a third beam as shown in fig. 6, towards a third node).
Therefore, taking the teachings of modified Barratt and Lal NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Lal NPL at least because doing so enhance throughput (see Lal NPL page 619 section V).
Regarding claim 35, Barratt does not explicitly teach the limitations of claim 35.
Bellofiore NPL teaches wherein the second transmission null is directed towards a location of the third client device (Bellofiore NPL pages 573-574, nulls are placed towards SNOIs (interference signals), thus multiple nulls, and at least a second null towards a device (location of the third client device) that is emitting the interference signal).
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Regarding claim 36, Barratt does not explicitly teach the limitations of claim 36.
Bellofiore NPL teaches enhances signal power (Bellofiore NPL pages 573-574, section III, beamformer is configured with direction of maximum radiation power towards the SOI and a null towards the SNOIs (see section III(B)), to achieve a desired signal-to-noise ratio (enhance power / reduce interference directionally).
Lal NPL teaches wherein the third electromagnetic signal pattern associated with the third transmission peak (Lal NPL page 616, as the beam towards a node is directed, and where the beam is shown in fig. 6 to be focused on the node).
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Further, taking the teachings of modified Barratt and Lal NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Lal NPL at least because doing so enhance throughput (see Lal NPL page 619 section V).
Regarding claim 37, Barratt does not explicitly teach the limitations of claim 37.
Bellofiore NPL teaches wherein the third electromagnetic signal pattern reduces interference at a location of the second transmission null (Bellofiore NPL pages 573-574, nulls are placed towards SNOIs (interference signals), thus multiple nulls, and at least a second null, which rejects the interference (reduces it)).
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Regarding claim 40, Barratt teaches wherein the first feedback information and the second feedback information are different (Barratt col. 25, lines 58-60, responses are used to determine a downlink processing strategy for the smart antenna system, where col. 19, line 53 – col. 20, line 13 teaches the response from the user terminal as an acknowledgement (information) of successful reception at the user terminal (as detected by the second client device) of the downlink polling signal (concerning the polling data stream) from the base station, thus as separate ACKs will come from the respective user terminal, these ACKs will be different).
Regarding claim 41, Barratt teaches wherein one or more of the processor, transceiver, or adaptive array antenna are further configured to (Barratt cols. 25-26, transmission timing and processing of the base station) transmit a third data stream within the one or more spatially distributed patterns of electromagnetic signals to the third client device (Barratt col. 4, lines 31-35 and 61-67, col. 25, lines 35-62, uplink and downlink (transmission) smart antenna processing and control are achieved by the processors 208 and 210, where downlink data is transmitted on a downlink channel to an associated user terminal, where data traffic is scheduled into respective periods corresponding to respective user terminals (five user terminals given in the example, thus at least a third stream for a third user terminal (client device), where the downlink processing strategy, determined from the response to the polling signals, is used to transmit data to the desired terminals, and where col. 6, line 66 – col. 7, line 18 teaches using beamforming (spatially distributed pattern) on the downlink).
Regarding claim 42, Barratt teaches wherein one or more of the processor, transceiver, or adaptive array antenna are configured to (Barratt cols. 25-26, transmission timing and processing of the base station) transmit the first data stream, the second data stream, and the third data stream at least partly simultaneously (Barratt fig. 5B, col. 25, lines 35-62, data transfer to the user stations performed within the same frame (partly simultaneously)).
Regarding claim 53, Barratt teaches wherein one or more of the processor, transceiver, or adaptive array antenna are configured to (Barratt cols. 25-26, transmission timing and processing of the base station).
Barratt does not explicitly teach calculate the location of the first client device relative to the adaptive array antenna and a location of the second client device relative to the adaptive array antenna using the first feedback information and the second feedback information.
Bellofiore NPL further teaches calculate the location of the first client device relative to the adaptive array antenna and a location of the second client device relative to the adaptive array antenna based using the first feedback information and the second feedback information (Bellofiore NPL pages 573-574, section III, DOA algorithm receives impinged signals (first and second feedback information) from all directions and determines the directions of the signals (location relative to adaptive array antenna) based on the time delays from the antenna array using equation 2).
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Regarding claim 20, Barratt modified by Bellofiore NPL teaches wherein one or more of the processor, transceiver, or adaptive array antenna are further configured to (Barratt cols. 25-26, transmission timing and processing of the base station).
Barratt does not explicitly teach determine settings for a second electromagnetic signal pattern to exhibit a second transmission peak based on the location of the first client device and the location of the second client device.
Bellofiore NPL teaches determine settings for an electromagnetic signal pattern to exhibit a transmission peak (Bellofiore NPL pages 573-574, section III, direction information is supplied to the beamformer to orient the maximum of radiation pattern (first transmission peak) toward the SOI (signal of interest)) based on the first feedback information and the second feedback information (Bellofiore NPL pages 573-574, section III, DOA algorithm receives impinged signals (first and second reply transmission) from all directions and determines the directions of the signals (position relative to adaptive array antenna) based on the time delays from the antenna array using equation 2).
Lal NPL teaches a second electromagnetic signal pattern to exhibit a second transmission peak based on the location of the first client device and the location of the second client device (Lal NPL page 616, section A, multiple directional beams are formed and transmitted towards nodes that are desired to communicate with as shown in fig. 6, based on their respective locations).
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Further, taking the teachings of modified Barratt and Lal NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Lal NPL at least because doing so enhance throughput (see Lal NPL page 619 section V).
Regarding claim 21, Barratt does not explicitly teach the limitations of claim 21.
Lal NPL teaches wherein the second transmission peak is directed towards the location of the second client device (Lal NPL fig. 6, pages 615-616, directed transmission beams (including second transmission peak) is transmitted directionally towards the intended transmitters, which the beams are all relative to the smart antenna array of node R, as shown, since R is the source of the transmitted beams).
Therefore, taking the teachings of modified Barratt and Lal NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Lal NPL at least because doing so enhance throughput (see Lal NPL page 619 section V).
Regarding claim 25, Barratt does not explicitly teach the limitations of claim 25.
Lal NPL teaches wherein the particular location is the location of the second client device (Lal NPL fig. 6, pages 615-616, directed transmission beams is transmitted directionally towards the intended transmitters, where fig. 6 illustrates the direction being towards the location of a node A, B, or C).
Therefore, taking the teachings of modified Barratt and Lal NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Lal NPL at least because doing so enhance throughput (see Lal NPL page 619 section V).
Regarding claim 44, Barratt modified by Bellofiore NPL teaches wherein one or more of the processor, transceiver, or adaptive array antenna are further configured to (Barratt cols. 25-26, transmission timing and processing of the base station).
Barratt further teaches based on a third feedback information received from a third client device (Barratt col. 25, lines 46-58,  base station receives responses to the forward polling signal from the respective active user terminals (of which there are five in the example, so at least a third response (feedback information) from a third user terminal), where col. 25, lines 58-60 teaches responses are used to determine a downlink processing strategy for the smart antenna system, and where col. 14, lines 1-3 teach this can include beamforming configuration).
Barratt does not explicitly teach determine settings for a third electromagnetic signal pattern.
Bellofiore NPL teaches determine settings for an electromagnetic signal pattern (Bellofiore NPL pages 573-574, section III, direction information is supplied to the beamformer to orient the maximum of radiation pattern (first transmission peak) toward the SOI (signal of interest)) based on the location of the first client device and the location of the second client device (Bellofiore NPL pages 573-574, section III, DOA algorithm receives impinged signals (first and second reply transmission) from all directions and determines the directions of the signals (position relative to adaptive array antenna) based on the time delays from the antenna array using equation 2).
Lal NPL teaches determine settings a third electromagnetic signal pattern (Lal NPL page 616, section A, multiple directional beams are formed and transmitted towards nodes that are desired to communicate with).
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Further, taking the teachings of modified Barratt and Lal NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Lal NPL at least because doing so enhance throughput (see Lal NPL page 619 section V).
Regarding claim 45, Barratt does not explicitly teach the limitations of claim 45.
Lal NPL teaches wherein the third electromagnetic signal pattern exhibits a third transmission peak (Lal NPL page 616, fig. 6, as shown, directional transmission beams (peak) in at least three directions towards three different nodes).
Therefore, taking the teachings of modified Barratt and Lal NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Lal NPL at least because doing so enhance throughput (see Lal NPL page 619 section V).
Regarding claim 46, Barratt does not explicitly teach the limitations of claim 46.
Bellofiore NPL teaches wherein the third electromagnetic signal pattern exhibits a second transmission null (Bellofiore NPL pages 573-574, nulls are placed towards SNOIs (interference signals), thus multiple nulls, and at least a second null).
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Regarding claim 47, Barratt does not explicitly teach the limitations of claim 47.
Lal NPL teaches wherein the third transmission peak is directed towards a location of the third client device (Lal NPL page 616, fig. 6, multiple transmission beams are transmitted, including a third beam as shown in fig. 6, towards a third node).
Therefore, taking the teachings of modified Barratt and Lal NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Lal NPL at least because doing so enhance throughput (see Lal NPL page 619 section V).
Regarding claim 48, Barratt does not explicitly teach the limitations of claim 48.
Bellofiore NPL teaches wherein the second transmission null is directed towards a location of the third client device (Bellofiore NPL pages 573-574, nulls are placed towards SNOIs (interference signals), thus multiple nulls, and at least a second null towards a device (location of the third client device) that is emitting the interference signal).
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Regarding claim 49, Barratt does not explicitly teach the limitations of claim 49.
Bellofiore NPL teaches enhances signal power (Bellofiore NPL pages 573-574, section III, beamformer is configured with direction of maximum radiation power towards the SOI and a null towards the SNOIs (see section III(B)), to achieve a desired signal-to-noise ratio (enhance power / reduce interference directionally).
Lal NPL teaches wherein the third electromagnetic signal pattern associated with the third transmission peak (Lal NPL page 616, as the beam towards a node is directed, and where the beam is shown in fig. 6 to be focused on the node).
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Further, taking the teachings of modified Barratt and Lal NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Lal NPL at least because doing so enhance throughput (see Lal NPL page 619 section V).
Regarding claim 50, Barratt does not explicitly teach the limitations of claim 50.
Bellofiore NPL teaches wherein the third electromagnetic signal pattern reduces interference at a location of the second transmission null (Bellofiore NPL pages 573-574, nulls are placed towards SNOIs (interference signals), thus multiple nulls, and at least a second null, which rejects the interference (reduces it)).
Therefore, taking the teachings of Barratt and Bellofiore NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the specific beamforming disclosed in Bellofiore NPL at least because doing so would allow for low complexity in the beamforming calculations (see Bellofiore NPL page 574 section III(B)).
Regarding claim 52, Barratt does not explicitly teach the limitations of claim 52.
Choi NPL teaches wherein the second feedback information comprises at least one of: a transmit power level, a data receive rate, an antenna direction, quality of service data, a signal to noise ratio, a phase value, a frequency value, timing data, or an index to a routing table (Choi NPL sections 3.1.1, 3.5.1, 3.5.6.2-3.5.6.3, access point (AP) requests channel measurement from stations (thus including a second feedback thereto when the AP requests from multiple stations) after each beacon initiating a CFP (thus a polling data stream sent to the station) via a channel measurement request frame, which is acknowledged via a QoS (quality of service) CF-ACK, and as well, the channel measurement report frame sent back to the AP including measurement duration (timing data), and power level adjustment (transmit power level)).
Therefore, taking the teachings of Barratt and Choi NPL together as a whole, it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the smart antenna system of Barratt which has beamforming capabilities to include the station transmissions back to an AP with various information as disclosed in Choi NPL at least because doing so would allow for improving radio link conditions of 802.11 WLAN by adjusting transmission power settings and being able to select the best operating channel (see Choi NPL, section 1, page 1).
Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barratt in view of Bellofiore NPL in view of Choi NPL in view of Lal NPL, as set forth above regarding claim 5 from which claim 43 depends from, further in view Alastalo et al., (US 2002/0097700 A1, herein “Alastalo”).
Regarding claim 43, Barratt does not explicitly teach the limitations of claim 43.
Alastalo teaches wherein the routing table comprises weighting values (Alastalo fig. 4, para. [0048], routing table 44 including antenna weights).
Therefore, taking the teachings of modified Barratt and Alastalo together as a whole, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the cited teachings above of Barratt with the routing table disclosed in Alastalo at least because doing so would allow for route computation and optimization to be based on antenna information to enable more efficient STMA scheduling (Alastalo para. [0050]).
Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barratt in view of Bellofiore NPL in view of Choi NPL, as set forth above regarding claim 54 from which claim 55 depends from, further in view Gerlach et al. (US 5,634,199, herein “Gerlach”).
Regarding claim 55, Barratt does not explicitly teach the limitations of claim 55.
Gerlach teaches the first feedback information comprises a first received signal strength indication about the polling transmission as received by the first client device, the first received signal strength indication being determined by the first client device (Gerlach col. 6, line 66 – col. 7, line 9, transmitter enters probing mode, transmits signals of diversity vectors (polling transmission), the receiver measures power for the received diversity vectors, and feeds back a word specifying which diversity vector had the largest received power (received signal strength indication)).
Therefore, taking the teachings of modified Barratt with the cited teachings of Gerlach together as a whole, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified the smart antenna system of Barratt with the feedback information disclosed in Gerlach at least because doing so would mitigate fading of a desired signal at a receiver with minimal feedback (Gerlach col. 3, lines 1-4 and 17-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656